             Case 3:19-bk-04091-JAF       Doc 12    Filed 11/26/19    Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:                                             Case 3:19-bk-04091-JAF
                                                   Chapter 12
Waldron Produce Farms, Inc,

         Debtor.


                          MOTION FOR JOINT ADMINISTRATION

         Debtor, Waldron Produce Farms, Inc (“Waldron Produce”), moves for joint

administration of this case with another pending chapter 12 case.

         1. Debtor filed a voluntary petition under chapter 12 on October 25, 2019.

A related case was also filed under chapter 12 on October 25, 2019. The related case

is Waldron Farms, LLC (“Waldron Farms”) pending as Case 3:19-bk-04092-JAF.

         2. Debtor proposes that the two related cases be jointly administered for

procedural purposes pursuant to Fed. R. Bankr. P. 1015(b).

         3. Both of the related Debtors are jointly owned by three family members with

each holding 20% or more of the voting securities of each debtor. Therefore, the two

referenced cases are related and the Debtors are "affiliates" within the meaning of

11 U.S.C. §101(2).

         4. Rule 1015(b) provides that “If ......two or more petitions are pending in the

same court by......a debtor and an affiliate, the court may order a joint administration of

the estates.”

         5. Waldron Produce and Waldron Farms have historically been jointly managed

and administered. They are co-obligors on their largest debts and share common

operating and management expenses.
           Case 3:19-bk-04091-JAF       Doc 12    Filed 11/26/19   Page 2 of 4



       6. Debtor asserts that unnecessary and expensive duplication can be avoided by

jointly administering the two related cases.

       7. Waldron Produce should be the lead case as it was filed first pursuant to

Local Rule 1015-19 ( c )(1).

        WHEREFORE, Debtor moves for entry of an order directing joint administration
for the above referenced Debtors.

                               CERTIFICATE OF SERVICE

       Date: November 26, 2019

        I CERTIFY that on the date of service, set forth above, a copy of this document
has been served by U.S. Mail or by by electronic notice using CM/ECF on all those
listed on the attached matrix.

                                                 RICHARD A. PERRY P.A.
                                                 Law Practice

                                                 /s/ Richard A. Perry
                                                 RICHARD A. PERRY
                                                 Florida Bar No. 394520
                                                 820 East Fort King Street
                                                 Ocala, Florida 34471-2320
                                                 (352) 732-2299
                                                 richard@rapocala.com

                                                 Attorney for Debtor
Label Matrix for local noticingCase 3:19-bk-04091-JAF        Doc 12 Filed 11/26/19
                                              Bryson Farms, LLC                      Page   3 of 4of Florida, ACA
                                                                                      Farm Credit
113A-3                                        c/o Jeffrey N. Schatzman, Esq.           c/o Robert B. George, Esq.
Case 3:19-bk-04091-JAF                        9990 S.W. 77th Ave.                      The Liles Firm, P.A.
Middle District of Florida                    Penthouse 2                              301 West Bay Street, Suite 1030
Jacksonville                                  Miami, FL 33156-2661                     Jacksonville, FL 32202-5103
Tue Nov 26 15:57:11 EST 2019
PNC Bank, National Association                Waldron Produce Farms Inc.               BLUE VINE
c/o Jacob A. Brown, Esq.                      PO Box 248                               401 WARREN STREET
50 N. Laura St.                               Citra, FL 32113-0248                     Redwood City, CA 94063-1578
Suite 3100
Jacksonville, FL 32202-3659

BRYSON FARMS                               CHEDDAR CAPITAL                             DRUMMOND COMMUNITY BANK
PO BOX 2831                                PO BOX 770631                               1627 N YOUNG BLVD
Labelle, FL 33975-2831                     Memphis, TN 38177-0631                      Chiefland, FL 32626-1712



FINANCIAL PACIFIC LEASING                  Florida Dept. of Revenue                    GUY MADDOX
3455 S. 344TH WAY # 300                    Bankruptcy Unit                             PO BOX 1812
Auburn, WA 98001-9546                      P.O. Box 6668                               Bushnell, FL 33513-0105
                                           Tallahassee, FL 32314-6668


HOYT E WALDRON JR                          HOYT E WALDRON SR                           HOYT WALDRON SR
22011 NE 80TH STREET                       17750 N US HWY 301                          PO BOX 248
Citra, FL 32113-3791                       Citra, FL 32113-2456                        Citra, FL 32113-0248



IRS -                                      Internal Revenue Service                    KIMBERLY LOPEZ
P.O. BOX 7346                              PO Box 7346                                 ACKERMAN LLP
Philadelphia, PA 19101-7346                Philadelphia, PA 19101-7346                 420SOUTH ORANGE AVE
                                                                                       SUITE 1200
                                                                                       Orlando, FL 32801-4904

LOVETT IRRIGATION                          Marion County Tax Collector                 NEW LOGIC BUSINESS LOAN
17902 US 441                               P.O. Box 970                                300 LEDGEWOOD PL
Reddick, FL 32686-2726                     Ocala FL 34478-0970                         Rockland, MA 02370-1098



NUTRIEN AG SOLUTION                        PNC BANK                                    PNC BANK
PO BOX 906                                 ASSET RESOLUTION TEAM                       P.O. BOX 489909
Hastings, FL 32145-0906                    201 E PINE ST STE 200                       Charlotte, NC 28269-5329
                                           Orlando, FL 32801-2715


READY ROAST                                RUSSO PACKAGING -                           TCM BANK
PO BOX 390                                 2525 ALLUVIAL AVENUE                        2701 N ROCKY POINT DR
Portales, NM 88130-0390                    Clovis, CA 93611-9107                       STE 700
                                                                                       Tampa, FL 33607-5936


TINA WALDRON                               United States Attorney                      Richard A. Perry +
PO BOX 1078                                300 North Hogan St Suite 700                Richard A Perry, Attorney at Law
Citra, FL 32113-1078                       Jacksonville, FL 32202-4204                 820 East Fort King Street
                                                                                       Ocala, FL 34471-2320
Jacob A. Brown +                 Case 3:19-bk-04091-JAF        Doc+ 12
                                                Jeffrey N Schatzman                 Filed 11/26/19       Page
                                                                                                          United4States
                                                                                                                  of 4 Trustee - JAX 13/7 7 +
Akerman LLP                                            Schatzman & Schatzman PA                             Office of the United States Trustee
50 North Laura Street                                  9990 Southwest 77th Avenue                           George C Young Federal Building
Suite 3100                                             Penthouse 2                                          400 West Washington Street, Suite 1100
Jacksonville, FL 32202-3659                            Miami, FL 33156-2661                                 Orlando, FL 32801-2210

John H Mueller +                                       Robert Bruce George +                                Douglas W Neway - Chapter 12 Trustee +
Clark, Mueller, Bierley, PLLC                          Liles Gavin Costantino George & Dearing              Post Office Box 4308
5601 Mariner Street, Suite 230                         225 Water Street, Suite 1500                         Jacksonville, FL 32201-4308
Watermark 12 Building                                  Jacksonville, FL 32202-5145
Tampa, FL 33609-3451




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Jerry A. Funk                                       (u)Nutrien Ag Solutions, Inc.                        (u)Note: Entries with a ’+’ at the end of the
Jacksonville                                                                                                name have an email address on file in CMECF
                                                                                                            -------------------------------------------
                                                                                                            Note: Entries with a ’-’ at the end of the
                                                                                                            name have filed a claim in this case

End of Label Matrix
Mailable recipients      35
Bypassed recipients       3
Total                    38
